This case easily differentiates itself from those cited by appellant in his motion, and relied upon in support thereof. The case of Huntly v. State, 34 S.W. Rep., 923, was reversed because of the refusal of a special charge seeking to have submitted to the jury the question as to whether the check in question, in that case, was passed on H or P. H was the cashier who passed on the check, and P was the clerk who sold the goods to the accused. This court held that while the testimony might be sufficient to support a conviction for *Page 628 
passing the check to H, still it was a contested issue, and that the court should have responded to the request and submitted such issue to the jury. No such procedure appears in this case.
The facts are also different. Here we have Hunt, owner of the store, coming down to same, after his clerk had refused to cash the check in question, and after a personal talk with the appellant Hunt became satisfied as to his identity, and instructed the clerk to cash the check. Clearly these facts justified the verdict, based on the passing to Hunt. No requested charge appears in the record, nor was any exception taken to the charge for failure to submit the issue as to whom the check was passed. We see no need for discussing the other cases cited by appellant. His motion for rehearing will be overruled.
Overruled.